MEMORANDUM **
Juan Manuel Avilez-Zamora appeals from the 108-month sentence imposed upon remand following his guilty-plea conviction for conspiracy to commit hostage taking, in violation of 18 U.S.C. §§ 371 and 1203, and conspiracy to harbor illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and (a)(l)(A)(v)(I)(II).
We previously held that Avilez-Zamora’s plea agreement waived his right to appeal all aspects of his sentence, except for the court’s application of grouping under the United States Sentencing Guidelines. See United States v. Avilez-Zamora, 168 Fed.Appx. 803 (9th Cir.2006) (unpublished decision). Avilez-Zamora does not raise any challenge to grouping in his briefs. Accordingly, the law of this case dictates that the appeal waiver in Avilez-Zamora’s plea agreement precludes this current appeal. See id.-, see also Snow-Erlin v. United States, 470 F.3d 804, 807 (2006) (holding that the appellate court does not reconsider matters resolved on a prior appeal).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.